Exhibit 10.4

 

 

 

REAL ESTATE PURCHASE

 

AND SALE AGREEMENT

 

by and between

 

ADVENIR@MARGATE, LLC, a Florida limited liability company

 

As Seller

 

and

 

GRAND PEAKS PROPERTIES, INC., a Colorado corporation

 

As Purchaser

 

Dated as of June 6, 2011

 

for

 

Advenir at the Lakes of Margate, Margate, Florida

 

 

 

--------------------------------------------------------------------------------


 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

Summary Statement

 

This Summary Statement is attached to and made a part of that certain Real
Estate Purchase and Sale Agreement by and between the Seller and Purchaser
referenced below.

 

1.

DATE OF AGREEMENT:

June 6, 2011

 

 

 

2.

SELLER:

ADVENIR@MARGATE, LLC, a Florida limited liability company

 

 

 

3.

PURCHASER:

GRAND PEAKS PROPERTIES, INC., a Colorado corporation

 

 

 

4.

PROPERTY ADDRESS:

5750 Lakeside Drive

Margate, Florida 33063

 

 

 

5.

PURCHASE PRICE:

$25,000,000.00

 

 

 

6.

EARNEST MONEY:

$500,000.00, to be deposited as follows:

 

 

 

 

(a)      Initial Deposit

$250,000.00 (within 2 Business Days after Date of Agreement)

 

 

 

 

(b)      Approval Deposit

$250,000.00 (within 2 Business Days after Approval Date)

 

 

 

7.

APPROVAL DATE:

30 days after Date of Agreement (subject to extension as provided in
Section 9(e) of this Agreement)

 

 

 

8.

CLOSING DATE:

30 days after Approval Date

 

 

 

9.

TITLE COMPANY:

First American Title Insurance Company

 

 

 

10.

SELLER’S ADDRESS:

ADVENIR@MARGATE, LLC

17501 Biscayne Boulevard, Suite 300

Aventura, FL 33160

 

 

Attn:

Telephone:

Fax:

E-Mail:

Stephen L. Vecchitto, President

(305) 948-3535

(305) 948-4990

Stephen@advenir.net

 

i

--------------------------------------------------------------------------------


 

 

With a copy to:

LEOPOLD KORN LEOPOLD & SNYDER, P.A.

20801 Biscayne Boulevard, Suite 501

Aventura, FL 33180

 

 

Attn:

Gary A. Korn, Esquire

 

 

Telephone:

(305) 935-3500, Ext. 214

 

 

Fax:

(305) 935- 9042

 

 

 

E-Mail:  gkorn@leopoldkorn.com

 

 

 

11.

SELLER’S ADDRESS:

GRAND PEAKS PROPERTIES, INC.

4582 South Ulster Street Parkway

Suite 1200

Denver, Colorado 80237

 

 

Attn:

Luke Simpson

 

 

Telephone:

(720) 889-9200

 

 

Fax:

(303) 991-3143

 

 

E-mail:

lsimpson@grandpeaks.com

 

 

 

 

With a copy to:

OTTEN, JOHNSON, ROBINSON, NEFF & RAGONETTI, P.C.

950 17th Street, Suite 1600

Denver, Colorado 80202

 

 

Attn:

Michael Westover

 

 

Telephone:

(303) 825-8400

 

 

Fax:

(303) 825-6525

 

 

E-Mail:

mwestover@ottenjohnson.com

 

ii

--------------------------------------------------------------------------------


 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into as of June 6, 2011 (the “Date of Agreement”) by and between
(i) ADVENIR@MARGATE, LLC, a Florida limited liability company (“Seller”) and
(ii) GRAND PEAKS PROPERTIES, INC., a Colorado corporation (“Purchaser”).

 

RECITALS

 

A.            Seller is the owner of certain real property legally described in
Exhibit A attached hereto (the “Land”) and all buildings, fixtures and other
improvements situated on the Land (collectively, the “Improvements”), which Land
and Improvements are described generally on Line 4 of the preceding Summary
Statement attached to and incorporated into this Agreement (the “Summary
Statement”).

 

B.            Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the Land and the Improvements, together with all of the
other property and interests described in Section 1 below, subject to the terms
and conditions contained herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

 

1.                                      AGREEMENT FOR PURCHASE AND SALE.

 

Seller agrees to sell, and Purchaser agrees to purchase, subject to the terms
and conditions contained herein, the Land and the Improvements, together with:

 

(a)           (i) all liberties, privileges, hereditaments, easements,
interests, and appurtenances, if any, owned by Seller and in any way belonging
or appertaining to the Land and the Improvements and (ii) all of Seller’s right,
title and interest, if any, in and to all adjoining streets, alleys, roads,
passages and public ways (collectively, the “Appurtenant Rights”); and

 

(b)           all equipment and fixtures owned by Seller attached to the
Improvements and all personal property owned by Seller, if any (the “Personal
Property”), in each case located at and used in connection with the ownership,
operation and maintenance of the Land or the Improvements including, but not
limited to all intangible property associated with the Land or the Improvements
including, without limitation, all telephone numbers associated with on-site
management and leasing, all tenant files pertaining to the leasing operation of
the Seller, and all brochures, manuals, lists of prospective tenants, plans,
specifications, drawings, reports and studies; and

 

(c)           All of the interests of the landlord in, to and under all leases,
tenancies and rental or occupancy agreements granting possessory rights in, on
or covering the Land or

 

--------------------------------------------------------------------------------


 

Improvements, together with all modifications, extensions, amendments and
guarantees thereof, regarding all of the tenants and occupants set forth in
Exhibit B attached hereto, together with such other leases of the Improvements
as may be made prior to Closing in accordance with the terms of this Agreement
(collectively, the “Leases”); and

 

(d)           To the extent assignable, and to the extent not terminated in
accordance with Section 9(d) of this Agreement, all of Seller’s right, title and
interest in and to contracts, agreements, guarantees, warranties and indemnities
listed in Exhibit C attached hereto which shall survive Closing and by which
Purchaser will be bound (collectively, the “Contracts”); and

 

(e)           All right, title and interest of Seller. If any, in and to all
assignable governmental permits, licenses, certificates and authorizations
relating to the use, occupancy or operation of the Land or the Improvements (the
“Permits”).

 

Notwithstanding the foregoing, the term “Personal Property” shall not include
the right to use the Advenir name or brand (logos, brochures and any other
advertising, promotional and similar materials which contain the Advenir name,
all of which may be removed by Seller from the Property prior to the Closing). 
Promptly after Closing, Purchaser shall “banner” or otherwise temporarily mask
the portion of all signage at the Property containing the Advenir name to
indicate the new ownership failing which, upon five (5) days’ notice, Seller may
do so at Purchaser’s expense.  Within sixty (60) days after the Closing,
Purchaser shall rename the Property and change all signage at the Property, so
that nothing associated with the Property bears the Advenir name or brand.

 

The Land, Improvements, Appurtenant Rights, Personal Property, Leases, Contracts
and Permits are collectively referred to herein as the “Property.”

 

2.                                      PURCHASE PRICE.

 

The purchase price for the Property (the “Purchase Price”) shall be the amount
set forth in Line 5 of the Summary Statement.

 

3.                                      EARNEST MONEY.

 

(a)           Within two (2) Business Days after the Date of Agreement,
Purchaser shall deposit into the Escrow (as hereinafter defined) by wire
transfer of federal funds the amount set forth in Line 6(a) of the Summary
Statement as an initial earnest money deposit (the “Initial Deposit”).

 

(b)           Within two (2) Business Days after following the Approval Date,
Purchaser shall deposit into Escrow by wire transfer of federal funds the amount
set forth in Line 6(b) of the Summary Statement as an additional earnest money
deposit (the “Approval Deposit”).  Purchaser’s failure timely to deposit the
Approval Deposit shall constitute a default by Purchaser hereunder and Seller
shall have the remedies provided in Section 18(a) of this Agreement.

 

(c)           The Initial Deposit and Approval Deposit (to the extent each such
deposit was made by Purchaser hereunder) shall be referred to as the “Earnest
Money.” The Earnest

 

2

--------------------------------------------------------------------------------


 

Money shall be invested in an interest-bearing account and, except as otherwise
provided herein, all interest earned on the Earnest Money shall remain the
property of and be paid to Purchaser.  If the transaction contemplated by this
Agreement does not close, the Earnest Money shall be handled in accordance with
the terms of this Agreement.

 

4.                                      CASH AT CLOSING.

 

At Closing, Purchaser shall pay with federal funds wire transferred, into Escrow
with the Title Company, an amount equal to the Purchase Price, minus the Earnest
Money which Seller shall receive at Closing from the Title Company, less the
then outstanding principal balance of the Existing Loans (as such term is
defined in Section 5 below) and plus or minus, as the case may require, the
closing prorations and adjustments to be made pursuant to the terms and
provisions of this Agreement.

 

5.                                      LOAN ASSUMPTION.

 

At Closing, Purchaser shall acquire the Property subject to and shall assume
(the “Assumption”) the existing loans (the “Existing Loans”), which encumber the
Property, which Existing Loans have a current unpaid principal balance of
approximately $15,550,000.00 and which Existing Loans are secured by first and
second mortgages encumbering the Property.

 

Within five (5) Business Days after the date of the Agreement, Purchaser shall
submit applications to the holders of the Existing Loans (the “Existing
Lenders”) seeking approval for the Assumption.  As requested by Purchaser,
Seller shall reasonably cooperate with Purchaser’s efforts to arrange for the
Assumption.  The obligations of the Seller and the Purchaser under this
Agreement are expressly contingent upon the Existing Lenders providing written
confirmation (the “Lender Consents”), prior to the Approval Date, consenting to
the Assumption on terms satisfactory to Seller and Purchaser.  Purchaser shall
keep Seller apprised of its efforts and progress in obtaining the Lender
Consents.  In the event Purchaser is unable to obtain the Lender Consents prior
to the Approval Date then, notwithstanding any provision herein to the contrary,
the Initial Deposit shall be returned to Purchaser and this Agreement shall be
null and void and of no further force or effect, except for such continuing
obligations as are intended to survive the termination of this Agreement.  The
Lender Consents, to be effective, shall provide, in addition to the consent by
the Existing Lenders to the assumption by Purchaser of the Existing Loans, that
the Seller (and any guarantor, principal, key principal or any other entity
affiliated with Seller obligated or liable in any manner under the Existing
Loans) shall be released from any and all further liability under the Existing
Loans upon the assumption of the Existing Loans by Purchaser, with the exception
of any liability arising from the existence of hazardous materials on or before
the Closing Date.

 

6.                                      CLOSING.

 

Subject to terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the “Closing”) shall take place on
the date set forth on Line 8 of the Summary Statement (the “Closing Date”) in
escrow with the Title Company.  On the Closing Date, Seller and Purchaser shall
perform their obligations under Sections 12(b) and 12(c) of this Agreement,
respectively, the performance of which obligations shall be concurrent.

 

3

--------------------------------------------------------------------------------


 

7.                                      ESCROW.

 

This transaction shall be closed through an escrow established with the Title
Company in accordance with escrow instructions in the form attached hereto as
Exhibit E (the “Escrow”).  Upon the creation of the Escrow, anything herein to
the contrary notwithstanding, the transfer and conveyance of the Property, the
payment of funds and the delivery of the Closing Documents (as defined below)
and other documents required to close the transaction contemplated by this
Agreement shall be made through the Escrow.

 

8.                                      TITLE, SURVEY; VIOLATIONS.

 

(a)           Within five (5) Business Days from the Date of Agreement, Seller
shall have delivered to Purchaser an ALTA form title commitment (with Florida
modifications) (the “Title Commitment”) for an owner’s title insurance policy
issued by the law firm of LEOPOLD KORN LEOPOLD & SNYDER, P.A., as agent for the
title company identified in Line 9 of the Summary Statement (the “Title
Company”), to be in the amount of the Purchase Price, covering title to the
Land, Improvements and Appurtenant Rights, and Seller shall deliver to Purchaser
a copy of the most recent survey of the Land and Improvements in Seller’s
possession.  Purchaser may at its option and expense arrange for an updated
survey of the Land and Improvements (the survey delivered by Seller, as the same
may be updated by Purchaser, the “Survey”).  If Purchaser elects to update the
Survey, it shall provide a copy thereof to Seller.

 

On or before ten (10) Business Days after receipt of the Title Commitment and
Seller’s most recent survey (the “Title Objection Date”), Purchaser will notify
Seller in writing (the “Exception Notice”) as to those title exceptions listed
in the Title Commitment or matters reflected on the Survey to which Purchaser
objects.

 

Any encumbrances, title exceptions or conditions with respect to the Land and
Improvements that are not timely objected to by Purchaser in the Exception
Notice or the Gap Notice, as applicable, or that Purchaser is deemed to have
waived in accordance with this Agreement shall be referred to as the “Permitted
Exceptions.”

 

If Purchaser fails to provide Seller the Exception Notice on or before the Title
Objection Date, the title exceptions listed in the Title Commitment and the
matters reflected on the Survey shall be deemed to be Permitted Exceptions and
Purchaser shall be deemed to have waived its right to object to such exceptions
and matters.  Seller shall have the right, but not the obligation, until the
sooner of (x) the Closing Date, or (y) the date which is ten (10) days after the
date Seller receives the Exception Notice (the sooner of which is hereinafter
referred to as the “Title Clearance Date”) to have such title exceptions other
than Permitted Exceptions (collectively, the “Unpermitted Exceptions”) removed
from the Title Commitment. If Seller fails on or before the Title Clearance Date
to provide written notice to Purchaser and to reasonably demonstrate to
Purchaser that the Unpermitted Exceptions have been removed, then Purchaser
shall, as its sole remedy, have the option (the “Title Election”) to either
(i) terminate this Agreement, in which case the parties hereto shall have no
further obligations hereunder (except for obligations that are expressly
intended to survive the termination of this Agreement), and receive a return of
the Earnest Money, or (ii) proceed with Closing.  If Purchaser fails to notify
Seller of its Title Election by the earlier of the Closing Date or five (5) days
after the Title

 

4

--------------------------------------------------------------------------------


 

Clearance Date, Purchaser shall be deemed to have elected to proceed with the
Closing, as set forth in subclause (ii) above.  Notwithstanding the foregoing,
the Seller, at Seller’s sole cost and expense, shall be obligated to release and
discharge of record, on or before the Closing Date, any liens or encumbrances
caused by, through or under the Seller with the exception of the liens securing
the Existing Loans.

 

Purchaser may, at or prior to Closing, notify Seller in writing (a “Gap Notice”)
of any objections to Seller’s title to the Land and Improvements (a) raised by
the Title Company, and not previously disclosed by the Title Commitment, or
(b) disclosed by an update to the Survey; provided that Purchaser must notify
Seller of such objection to title within three (3) Business Days after receiving
written notice thereof from the Title Company or receiving the update to the
Survey.  If Purchaser sends a Gap Notice to Seller, Purchaser and Seller shall
have the same rights and obligations with respect to such notice as apply to
Title Objections above; provided, however, that if the matter to which Purchaser
objects results from an action taken by Seller after the Date of Agreement,
Seller shall be obligated to remove such matter from title or otherwise remedy
such matter to Purchaser’s satisfaction prior to the Closing Date.

 

(b)           Purchaser shall not be obligated to accept title to the Land and
Improvements subject to any violations of law or municipal ordinances, orders or
requirements issued by the departments of buildings, fire, labor, health or
other federal, state, county, municipal or other departments and governmental
agencies having jurisdiction against or affecting the Property, and any
outstanding work orders, whether or not any of the foregoing are outstanding as
of the Date of Agreement (each, an “Existing Violation”) or noticed after the
Date of Agreement (each, a “New Violation”; together with the Existing
Violations, the “Violations”).  Purchaser acknowledges that Seller shall have no
restoration, repair or other obligation or liability of any kind or nature with
respect to any Violations.  Purchaser shall not, without first obtaining the
prior written consent of Seller, request that any governmental authority inspect
or otherwise evaluate the condition of the Premises in respect of the existence
of Violations, provided that the foregoing shall not prohibit Purchaser from
making customary inquiries of governmental authorities as to whether Violations
have been noticed by any such governmental authorities.  Purchaser shall provide
notice (the “Violation Notice”) to Seller of any Violations discovered by
Purchaser within two (2) Business Days after Purchaser has received notice of
the Violations and the Violation Notice shall be handled in the same manner as
an Exception Notice.

 

9.                                      DUE DILIGENCE PERIOD.

 

(a)           During the period (the “Inspection Period”) from the Date of
Agreement through the Approval Date identified in Line 7 of the Summary
Statement (the “Approval Date”), (A) Seller shall permit Purchaser to examine,
at reasonable times, the books and records in Seller’s possession or control
relating to the Property, (B) Purchaser shall have the right, at reasonable
times, to (I) inspect the Land, Improvements, Appurtenant Rights and Personal
Property, (II) review the Leases and the Contracts, and (III) conduct
non-invasive environmental audit or audits of the Property, and (C) Purchaser
shall be given reasonable access to the Property for the purpose of making such
tests, inspections and investigations.  All of the foregoing inspections,
reviews, interviews, tests, investigations and studies to be conducted under
this Section 9(a) by Purchaser shall be subject to the following:

 

5

--------------------------------------------------------------------------------


 

(i)            Such studies, tests, inspections, interviews, reviews and
investigations shall take place during normal business hours upon reasonable
notice to Seller or its designated agents and Seller’s consent (which may be
withheld in its sole discretion) shall be required prior to the performance of
any drilling, boring or other invasive testing or procedures.  Seller shall be
entitled to be present during any investigation, interview, inspection, testing
or other visit to the Land and Improvements;

 

(ii)           In the event the Closing does not occur, Purchaser shall promptly
return to Seller any documents obtained from Seller or Seller’s agents (and
return or destroy any copies thereof);

 

(iii)          Purchaser shall not suffer or permit any lien, claim or charge of
any kind whatsoever to attach to the Property or any part thereof; and

 

(iv)          Such tests, investigations and studies shall be at Purchaser’s
sole cost and expense and shall not unreasonably interfere with the operation of
the Property and shall be subject to the rights of tenants.  In the event of any
damage to the Property caused by Purchaser, its agents, engineers, employees,
contractors or surveyors (including without limitation pavement, landscaping and
surface damage), Purchaser shall restore or pay the cost incurred by Seller to
restore the Property to the condition existing prior to the performance of such
tests, investigations or studies; such obligation shall survive the termination
of this Agreement.

 

Purchaser shall defend, indemnify and hold Seller harmless from any and all
liability, cost and expense (including without limitation reasonable attorneys’
fees, court costs and costs of appeal) suffered or incurred by Seller for death
or injury to persons or property caused by or arising out of Purchaser’s
reviews, interviews, investigations, tests, studies and inspections of the
Property; such obligation shall survive the Closing or the earlier termination
of this Agreement; provided, however, that Purchaser shall not be liable for any
liability, cost or expense resulting from tests (conducted with Seller’s consent
if required) which disclose the existence of any environmental condition or
other defect or condition which adversely affects the Property.  Prior to
commencing any such tests, studies and investigations, Purchaser shall furnish
to Seller a certificate of insurance evidencing comprehensive general public
liability and property damage insurance insuring the person, firm or entity
performing such tests, studies and investigations listing Seller as loss payee
and Seller and Purchaser as additional insureds thereunder in the amount of One
Million Dollars ($1,000,000.00) combined single limit for personal injury and
property damage per occurrence and from an insurer reasonably satisfactory to
Seller.  If, in the sole discretion and at the sole election of Purchaser, any
of said tests, inspections or investigations are unsatisfactory to Purchaser, in
any manner or for any reason in Purchaser’s sole discretion, Purchaser may
terminate this Agreement.  If Purchaser does not provide Seller with a written
notice (a “Continuation Notice”) that has approved the condition of the Property
and elected to proceed with the acquisition of the Property on or before
5:00 p.m. (Eastern time) on the Approval Date, this Agreement shall terminate,
the Initial Deposit and all interest earned thereon shall be delivered to
Purchaser and the parties hereto shall have no further obligations hereunder
(except for obligations that are expressly intended to survive termination of
this Agreement).  Purchaser shall promptly upon Seller’s request following such
termination deliver to Seller copies of all documents, studies and reports
obtained by Purchaser in connection

 

6

--------------------------------------------------------------------------------


 

with its due diligence (which obligation shall survive the termination of this
Agreement).  If Purchaser provides Seller with a Continuation Notice on or
before 5:00 p.m. (Eastern time) on the Approval Date, Purchaser’s right to
terminate this Agreement under this Section 9(a) shall expire.

 

(b)           The obligation of Purchaser to close the transaction contemplated
by this Agreement is further subject to the condition that: (i) the
representations and warranties of Seller contained in this Agreement are true
and correct, in all material respects, at the Date of Agreement and as of the
Closing Date, (ii) all of the obligations of Seller to be performed hereunder
and per the Escrow on or before the Closing Date have been substantially
completed in a timely manner, and (iii) the Title Company has agreed to issue to
Purchaser an Owner’s Policy of Title Insurance having an effective date as of
the Closing Date, subject only to the Permitted Exceptions and otherwise in form
agreed to by Purchaser on or prior to the Approval Date.  Purchaser shall give
written notice to Seller within five (5) Business Days after Purchaser’s receipt
of any notice disclosing that any Seller representation and warranty is no
longer true and correct; provided, however, that Purchaser’s failure to give
such written notice shall in no instance constitute a default by Purchaser under
this Agreement but shall instead only serve to bar Purchaser from raising such
matter as a failure of a condition precedent to Purchaser’s obligation to close
the transaction.  Seller shall give written notice to Purchaser within five
(5) Business Days if Seller gains actual knowledge that any Seller
representation and warranty is not true and correct in any material respect. 
Purchaser’s election to proceed with the Closing shall result in Purchaser’s
waiver of any remedy resulting from the incorrectness in such representation or
warranty or from the incorrectness in any other representation or warranty of
Seller of which Purchaser shall have actual knowledge at or prior to Closing. 
The foregoing waiver shall survive the Closing.  Notwithstanding the foregoing,
in the event that any representation or warranty made by Seller under this
Agreement is changed or rendered incorrect as a result of any wrongful act of
Seller or circumstances caused or consented to by Seller, and Seller does not
cause the representation or warranty to again become true or correct prior to
Closing, such failure shall constitute a default by Seller under this Agreement.

 

(c)           All information, data and documents relating to the Property not
otherwise available in the public domain (including without limitation those
furnished pursuant to the terms and provisions of Section 12(a) obtained by
Purchaser from Seller or any other party or discovered by Purchaser during the
term of this Agreement shall be maintained by Purchaser in strict confidence and
shall not be revealed to any other party except Purchaser’s employees,
contractors, investors, attorneys and financial advisors but then only if
Purchaser has notified the party to whom such information is revealed to
maintain such information in strict confidence and not reveal any such
information to any other party.  Nothing contained within this
Section 9(c) shall preclude Purchaser from providing this Property information
to lenders in conjunction with loan financing for the purchase of the Property
applied for by Purchaser.  The provisions of this Section 9(c) shall survive the
termination of this Agreement.

 

(d)           Prior to the Approval Date, Purchaser shall notify Seller which
Contracts the Seller is to terminate as of the Closing Date, provided that such
Contract(s) is/are cancelable upon not less than thirty (30) days prior written
notice.

 

7

--------------------------------------------------------------------------------


 

(e)           The Approval Date shall be extended for an additional fifteen (15)
days period if, prior to the Approval Date, Purchaser provides Seller with a
letter of intent from a bona fide potential source of providing equity funds to
Purchaser.

 

10.                               REPRESENTATIONS AND WARRANTIES.

 

(a)                                  References to “Seller’s actual knowledge”
shall mean the actual knowledge of Stephen L. Vecchitto, the President of the
Managing Member of Seller, without investigation or inquiry of any person or
entity other than verbal inquiry of Seller’s property manager for the Property. 
Seller shall have no duty to conduct any further inquiry in making any such
representations and warranties, and no knowledge of any other person shall be
imputed to Seller.  Seller represents and warrants to Purchaser, as of the Date
of Agreement and again on the Closing Date, as follows:

 

(i)            Except as shown on (x) the rent roll attached hereto as Exhibit B
(as to the representation made on the Date of Agreement), (y) the rent roll
delivered on the Closing Date pursuant to Section 12(b) below (as to the
representation made as of the Closing Date) (as applicable, the “Rent Roll”) or
(z) the Title Commitment or the Contracts, there are no persons in possession or
occupancy of the Property, or any part thereof, nor are there any persons who
have possessory rights with respect to the Property or any part thereof;

 

(ii)           Seller is not a “foreign person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986 and the U.S. Treasury
Regulations promulgated hereunder.

 

(iii)          No person, corporation or other entity has any right or option to
acquire all or any portion of the Property, other than Purchaser.

 

(iv)          There is no pending litigation or to Seller’s knowledge,
threatened litigation, which could adversely affect title to the Property or any
part thereof, the continued operation of the Property as a multi-family
housing/apartment complex, or the ability of Seller to perform any of its
obligations hereunder.

 

(v)           There is no agreement to which Seller is a party or to Seller’s
knowledge binding on Seller which is in conflict with this Agreement.  There is
no action or proceeding pending or, to Seller’s knowledge, threatened against
the Property, including condemnation proceedings, or against the Seller which
challenges or impairs Seller’s ability to execute or perform its obligations
under this Agreement.

 

(vi)          Seller has not received written notice from any governmental
entity, and Seller is not aware, of any unremedied violation by Seller of any
law, rule or regulation affecting the Property or its use including any
environmental law or regulation, nor any written notice that the Property is in
violation of any applicable building or zoning code or ordinance.

 

(vii)         None of the Leases and none of the rents or other amounts payable
thereunder have been assigned, pledged or encumbered, except in connection with
the Existing Loans.  With respect to each Lease: (i) there are no other
promises, amendments, agreements or commitments, nor are there any commitments
which will be binding on Purchaser relating to the

 

8

--------------------------------------------------------------------------------


 

premises which are described in any of the Leases, other than as expressly set
forth in such Leases; (ii) except as shown on the Rent Roll, there are no
uncured monetary defaults by the tenant under any Lease and no offset or
abatement has been asserted in writing by any tenant under any Lease and Seller
is not aware of any offset or abatement that could be asserted by any tenant
under any Lease; (iii) no tenant is entitled to any rent concession, rent-free
occupancy, tenant improvement allowance, space plan allowance or reduction or
abatement of rent except as expressly set forth in its Lease or in the Rent
Roll; and (iv) except as shown on the Rent Roll, Seller is holding no security
or other deposits with respect to the Leases and no rent has been prepaid for
more than one month before its due date;

 

(viii)        Seller has received no written notice from any governmental
authority of any violation of applicable laws, ordinances or regulations related
to the Property or the occupancy thereof which have not been heretofore
corrected;

 

(ix)           Neither the execution or delivery of this Agreement, the
consummation of the transaction contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions hereof conflict with or result in a
material breach of any of the terms, conditions or provisions of any agreement
or instrument to which Seller is a party or, to Seller’s actual knowledge, by
which Seller is bound;

 

(x)            Seller has not entered into any brokerage or leasing commission
agreements with respect to the Property, where a commission or fee has been
earned but not fully paid;

 

(xi)           To Seller’s actual knowledge, there are no contracts or
agreements affecting the operation of the Land or the Improvements which will
survive Closing and be binding upon Purchaser except as disclosed in Exhibit C;

 

(xii)          Seller has received no written notice from any party of any
breach, default or failure to perform by Seller under any Contracts or Leases
that has not heretofore been cured; and, except as set forth in Exhibit D
hereof, Seller has delivered no written notice to any other party to any such
Contracts or Leases that such party is in default thereunder;

 

(xiii)         To Seller’s actual knowledge, there are no claims, causes of
action, lawsuits or legal proceedings pending or threatened against Seller
regarding the ownership, use or possession of the Property, including without
limitation condemnation or similar proceedings, except as set forth on
Exhibit I, and (ii) to Seller’s actual knowledge there are no outstanding
orders, rulings, judgments or decrees issued by any court of competent
jurisdiction, by which Seller or the Property are bound or subject;

 

(xiv)        Seller is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.  Seller has all
necessary power and authority to enter into this Agreement and to consummate all
of the transactions contemplated herein, the individuals executing this
Agreement on behalf of Seller are duly authorized to execute, deliver and
perform this Agreement on behalf of Seller and to bind Seller, and this
Agreement and all documents to be executed by Seller and delivered to Purchaser
hereunder (A) are and will be the legal, valid and binding obligations of
Seller, enforceable in accordance

 

9

--------------------------------------------------------------------------------


 

with their terms, and (B) do not or will not contravene any provision of
Seller’s organizational documents or any existing laws and regulations
applicable to Seller or the Property;

 

(xv)         Exhibit C includes, to Seller’s actual knowledge, a true, correct
and complete list of all of the Contracts, and to Seller’s actual knowledge
Seller has provided to Purchaser true and correct copies of all Contracts;

 

(xvi)        Seller has not (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets: or (v) admitted in writing its inability to pay its debts as
they come due;

 

(xvii)       Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code;

 

(xviii)      To Seller’s actual knowledge, the Due Diligence Items are not
incorrect or misleading in any material respect; provided, however, that Seller
makes no representations or warranties as to the accuracy or completeness of the
Due Diligence Items; and

 

(xix)         The operating statements delivered to Purchaser as part of the Due
Diligence Items fairly represent the financial condition and operating results
of the Property for the periods described therein.

 

(b)                                 Purchaser represents and warrants to Seller,
now and again on the Closing Date, that:

 

(i)            (A) Purchaser has all necessary power and authority to enter into
his Agreement and to consummate all the transactions contemplated herein,
(B) the individuals executing this Agreement on behalf of Purchaser are duly
authorized to execute, deliver and perform this Agreement on behalf of Purchaser
and to bind Purchaser and (C) this Agreement and all documents to be executed by
Purchaser and delivered to Seller hereunder (1) are and will be the legal, valid
and binding obligations of Purchaser, enforceable in accordance with their
terms, (2) do not or will not contravene any provision of Purchaser’s
organizational documents or any existing laws and regulations applicable to
Purchaser and (3) will not conflict with or result in a violation of any
agreement, instrument, order, writ, judgment or decree to which Purchaser is a
party or is subject; and

 

(ii)           Purchaser is not acquiring the Property with the assets of an
employee benefit plan as defined in Section 3(3) of ERISA and the transaction
which is the subject of this Agreement is not a prohibited transaction under
Section 406 of ERISA.

 

(c)                                  All of the representations and warranties
of Seller and Purchaser contained in this Agreement or in any of the Closing
Documents are material, none shall merge into the deed herein provided for and
all shall survive the Closing Date for a period of one year (the “Survival
Period”).  All rights of Purchaser hereunder or under any of the Closing
Documents, with respect to any surviving representation, warranty, covenant or
indemnity shall be deemed waived if Purchaser does not, by written notice to
Seller provided within five (5) Business Days

 

10

--------------------------------------------------------------------------------


 

of Purchaser’s receipt of knowledge thereof, advise Seller of any alleged breach
of representation, warranty or covenant, or any alleged indemnification
obligation, prior to the expiration of the Survival Period, provided, however,
that no claim for breach of a representation or warranty of Seller shall be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was known to Purchaser prior to
Closing, and unless the valid claims for all such breaches collectively
aggregate more than Thirty-Five Thousand Dollars ($35,000.00) Dollars, in which
event, the full amount of such claims shall be actionable, subject to the cap on
Seller’s Maximum Liability as hereinafter set forth.  Seller’s liability under
any representation, warranty, covenant or indemnity made hereunder or in any of
the Closing Documents shall in no event exceed the aggregate Seller’s Maximum
Liability (as hereinafter defined).  The provisions of this Section 10(c) shall
survive the Closing.

 

11.                               SELLER’S COVENANTS.

 

From and after the Date of Agreement through the Closing Date:

 

(a)           Seller shall operate the Property in a manner consistent with
current practice, and perform its material obligations under the Leases and
Contracts.

 

(b)           Seller shall keep in existence all fire and extended coverage
insurance policies, and all public liability insurance policies maintained on
Seller’s behalf that are in existence as of the Date of Agreement with respect
to the Property.

 

(c)           Between the Date of Agreement and the Closing Date or earlier
termination of this Agreement, Seller will not modify, extend, amend or
terminate any existing Lease, nor enter into any new lease or occupancy
agreement without the prior consent of Purchaser except (i) if the same is done
in the ordinary course of Seller’s ownership of the Property, at current market
rents and for terms of one year or less, or (ii) if it is a lease termination by
reason of a default by the tenant thereunder; provided, however, that after the
Approval Date, Seller shall not enter into any new leases with corporate
apartment tenants without Purchaser’s prior written approval in each instance,
which approval shall not be unreasonably withheld, conditioned or delayed.  All
new tenant leases shall be on the form of lease currently used by Seller or such
other form as may be approved by Purchaser in its reasonable discretion.

 

(d)           No security deposits shall be applied to delinquent tenants,
unless such delinquent tenant(s) has/have been evicted and is/are no longer in
possession of the apartment which was the subject of the eviction proceeding.

 

(e)           Seller will not enter into any new Contract with respect to the
Premises that would survive the Closing, unless such Contract is entered into in
the ordinary course of business and is terminable on not more than thirty (30)
days notice without payment of any penalty or is otherwise approved by
Purchaser, which approval shall not be unreasonably withheld, delayed or
conditioned.

 

(f)            All apartments which have been vacant for more than five (5) days
prior to the Closing Date will be in Rent Ready Condition.  “Rent Ready
Condition” shall mean that

 

11

--------------------------------------------------------------------------------


 

each such apartment has been thoroughly cleaned, recently painted (if such
apartment was in such condition as would, in Seller’s ordinary course of
business, require painting), and that each such apartment shall contain the
following: (i) refrigerator-freezer unit, dishwasher, garbage disposal, stove
and oven in working condition; (ii) floors fully covered with a combination of
tile or linoleum and carpeting, all of which shall be in average or better
condition; and (iii) blinds and/or drapes on all windows in average or better
condition.  If any apartments are not in Rent Ready Condition on the Closing
Date, Purchaser shall receive a credit in the amount of $1,000.00 for each such
apartment.

 

12.                               DELIVERY OF DOCUMENTS.

 

(a)                                  Within two (2) Business Days from the Date
of Agreement, Seller shall provide to Purchaser, to the extent in the possession
or control of Seller, the Due Diligence Items pertaining to the Property
specified in Exhibit J.

 

(b)                                 On the Closing Date, Seller shall deliver
the following documents (the “Closing Documents”) to Purchaser or the Escrow, in
form and substance reasonably acceptable to Purchaser, all duly executed (and
acknowledged, as applicable) by Seller, the delivery of which shall be a
condition precedent to Purchaser’s obligation to close the transaction
contemplated by this Agreement (and one or more of which may be waived in
writing by Purchaser, in its sole discretion, on or prior to the Closing Date):

 

(i)            a recordable special warranty deed, in the form of Exhibit F-1
attached hereto, subject only to the Permitted Exceptions (the “Deed”);

 

(ii)           a bill of sale, in the form of Exhibit F-2 attached hereto;

 

(iii)          two originals of an assignment and assumption, in the form of
Exhibit F-3 attached hereto (the “Assignment and Assumption”);

 

(iv)          to the extent reasonably required by the Title Company, a title
affidavit in customary form;

 

(v)           a certified copy of the resolutions or consent of Seller
authorizing the transaction contemplated by this Agreement or other satisfactory
evidence of authorization;

 

(vi)          counterparts of the Seller’s and Purchaser’s closing and proration
statements;

 

(vii)         a certification of nonforeign status satisfying Section 1445 of
the Internal Revenue Code of 1986, as amended;

 

(viii)        evidence of Seller’s existence and authority to perform its
obligations under this Agreement, in form and substance reasonably satisfactory
to the Title Company;

 

(ix)           to the extent in possession of Seller, originals of the Leases
and Contracts, together with a letter from Seller advising the tenants under the
Leases of the

 

12

--------------------------------------------------------------------------------


 

assignment of their respective Leases to Purchaser and the manner in which rent
is to be paid subsequent to Closing in the form of Exhibit G hereto;

 

(x)            a current Rent Roll certified by Seller, to Seller’s actual
knowledge, in the same manner and to the same extent as provided in
Section 10(a)(i) above;

 

(xi)           a certificate in the form of Exhibit H recertifying the
representations and warranties set forth in Section 10(a) above as of the
Closing Date;

 

(xii)          copies of Seller’s files, books, records, computer and/or data
files and other information regarding the Property or held by Seller or its
property manager in connection with the ownership, operation and management of
the Property, specifically excluding, however, any confidential or proprietary
information, any joint venture materials between the partners in Seller, and any
materials relating to the marketing and sale of the Property.  This obligation
may be satisfied by Seller causing such materials to be left in the on-site
property management office at the Property;

 

(xiii)         to the extent the same are in Seller’s possession, the original
certificates of occupancy for the Property and the originals of all other
certificates, licenses and permits necessary for the ownership and operation of
the Property; and

 

(xiv)        any and all other instruments and documents as may be reasonably
necessary in order to complete the transaction contemplated by this Agreement
and to carry out the intent and purposes of this Agreement.

 

(c)                                  On the Closing Date, Purchaser shall
deliver the following to Seller or the Escrow, in form and substance reasonably
acceptable to Seller, all duly executed by Purchaser, where appropriate, each of
which shall be a condition precedent to Seller’s obligation to close the
transaction contemplated by this Agreement:

 

(i)            two counterparts of the Acceptance of the Assignment and
Assumption as attached on Exhibit F-3, two originals;

 

(ii)           counterparts of the Seller’s and Purchaser’s closing and
proration statements;

 

(iii)          a certified copy of the resolutions or consent of Purchaser
authorizing the transaction contemplated by this Agreement or other satisfactory
evidence of authorization;

 

(iv)          to the extent required by the Title Company, a title affidavit in
customary form;

 

(v)           any and all other instruments and documents as may be reasonably
necessary in order to complete the transaction contemplated by this Agreement
and to carry out the intent and purposes of this Agreement;

 

13

--------------------------------------------------------------------------------


 

(vi)          the Purchase Price, plus or minus prorations and adjustments as
provided herein, by wire transfer of immediately available federal funds to the
Escrow.

 

13.                               FIRE OR CASUALTY.

 

In the event of damage to the Property by fire or other casualty prior to the
Closing Date, Seller shall notify Purchaser of such fire or other casualty
promptly after Seller becomes aware thereof.  Seller shall have no duty to
repair such damage.  However, Seller may repair any such damage with Purchaser’s
prior, written approval and may, without Purchaser’s approval, repair damage
where such repair is necessary in Seller’s reasonable opinion to preserve and
protect the health and safety of tenants of the Property or to preserve the
Property from imminent risk of further damage or if required to do so by
Seller’s insurance carrier (the costs thereof being referred to as “Preservation
Expenses”).  If the fire or other casualty causes damage which would cost in
excess of $1,000,000.00 to repair (as determined by an engineering firm engaged
by Seller and approved in writing by Purchaser) then Purchaser may elect, by
written notice to be delivered to Seller on or before the sooner of (i) the
tenth (10th) day after Purchaser’s receipt of such notice or (ii) the Closing
Date (provided that if such damage occurs within five (5) days prior to the
Closing Date, the Closing Date shall be extended for ten (10) days to permit
Purchaser time to evaluate and make such election), to either: (a) close the
transaction contemplated by this Agreement and receive: (i) a credit against the
Purchase Price in an amount equal to all deductibles under the applicable
insurance policies; and (ii) all insurance claims and proceeds payable to Seller
as a result of such fire or other casualty less any reasonable Preservation
Expenses or other reasonable repair expenses incurred by Seller, with the same
being paid or assigned to Purchaser at Closing, or (b) terminate this Agreement,
and receive a return of the Earnest Money, in which case the parties hereto
shall have no further obligations hereunder (except for obligations that are
expressly intended to survive the termination of this Agreement).  If the damage
to the Property by fire or other casualty prior to the Closing Date would cost
less than or equal to $1,000,000.00 to repair (as determined by an engineering
firm engaged by Seller and approved in writing by Purchaser) Purchaser shall not
have the right to terminate its obligations under this Agreement by reason
thereof, and Seller shall assign and transfer to Purchaser on the Closing Date
all of Seller’s right, title and interest in and to all insurance proceeds paid
or payable to Seller on account of such fire or casualty less any reasonable
Preservation Expenses or other reasonable repair expenses incurred by Seller and
shall provide a credit against the Purchase Price in an amount equal to all
deductibles under the applicable insurance policies.

 

14.                               CONDEMNATION.

 

If, prior to the Closing Date, all or any part of the Property is taken by
condemnation or a conveyance in lieu thereof, or if Seller receives notice of a
condemnation proceeding with respect to the Property, then Seller shall notify
Purchaser of such condemnation or conveyance in lieu thereof promptly after
Seller becomes aware thereof.  If the taking or threatened taking involves a
material portion of the Property (hereinafter defined), Purchaser may elect, by
written notice to be delivered to Seller on or before the sooner of (i) the
tenth (10th) day after Purchaser’s receipt of such notice, or (ii) the Closing
Date (provided that if such taking or notice of a condemnation occurs within
five (5) days prior to the Closing Date, the Closing Date shall be extended for
ten (10) days to permit Purchaser time to evaluate and make

 

14

--------------------------------------------------------------------------------


 

such election), to terminate this Agreement, in which event the Earnest Money
shall be returned to Purchaser, and the parties hereto shall have no further
obligations hereunder (except for obligations that are expressly intended to
survive the termination of this Agreement).  If Purchaser elects to close this
transaction notwithstanding such taking or condemnation, Purchaser shall be
entitled to any award given to Seller as a result of such condemnation
proceedings, with the same being assigned to Purchaser at Closing.  As used
herein, a “material portion of the Property” means any part of the Property
reasonably required for access to or the operation of the Property in the manner
operated on the date hereof as reasonably determined by Purchaser.  If any
taking or threatened taking does not involve a material portion of the Property,
Purchaser shall be required to proceed with the Closing, in which event Seller
shall assign to Purchaser any award given to Seller (or the right to receive any
such award) as a result of such condemnation proceedings.

 

15.                               ADJUSTMENTS AND PRORATIONS.

 

Adjustments and prorations with respect to the Property shall be computed and
determined between the parties as of 12:01 a.m. on the Closing Date (as if
Purchaser were vested with title to the Property during the entire Closing Date)
as follows:

 

(a)           General real estate taxes, special assessments and personal
property taxes (including, without limitation, any assessments relating to
Permitted Exceptions), business improvement district assessments or similar
charges, water rates and charges, sewer taxes, vault charges and taxes shall be
prorated for the year in which closing occurs based on actual days involved as
of the Closing Date based on the then current taxes (if known, based on final
tax bills for such period — and if not known, based on the most recent
ascertainable taxes) and the special assessments due and owing prior to Closing,
and Seller or Purchaser shall receive a credit at Closing, as appropriate.  If
final taxes or special assessments are not known as of the Closing, the parties
agree to reprorate when such amounts become known.  The provisions of this
Section 15(a) shall survive the Closing.

 

(b)           All rents and other sums receivable from tenants of the Property,
which were earned and attributable to the period prior to the Closing Date, will
be retained by Seller to the extent that such rents have been collected on or
before the Closing Date.  Rents earned and attributable to the period beginning
on the Closing Date and thereafter will be paid to Purchaser by the tenants
under the Leases, or credited to Purchaser at Closing (if such rents are
received by Seller prior to the Closing Date).  All payments from tenants, on
account of rent or otherwise, received after the Closing Date by Purchaser shall
be applied first to rent or other sums then due under the Leases attributable to
the period beginning on the Closing Date and continuing thereafter, and then
paid to Seller on a monthly basis on account of rents which were earned and
attributable to the period prior to the Closing Date but which were not paid
when due.  Purchaser shall include delinquent rents on all bills for rent
submitted to tenants for three (3) months after the Closing Date, but shall not
be obligated to institute litigation proceedings for collection.  In the event
that, after the Closing, Seller recovers any payments of rent or other sums due
from tenants under Leases, Seller shall promptly forward to Purchaser any
portion of such payments to which Purchaser is entitled in accordance with this
Section 15(b).

 

15

--------------------------------------------------------------------------------


 

(c)           On the Closing Date, Seller shall deliver to Purchaser in cash, as
a credit against the Purchase Price or as an adjustment to the prorations
provided for elsewhere in this Section 15, as appropriate, an amount equal to
the cash security deposits made by tenants occupying the Property which were
actually paid to Seller and which shall not have been applied by Seller or
otherwise pursuant to the Leases, together with interest owing thereon pursuant
to the applicable Lease, if any, and together with a listing of the tenants to
which such deposits and interest are owing.

 

(d)           All amounts payable, owing or incurred in connection with the
Property under the Contracts to be assumed by Purchaser under the Assignment and
Assumption shall be prorated as of the Closing Date.

 

(e)           All utility deposits, if any, may be withdrawn by and refunded to
Seller, and Purchaser shall make its own replacement deposits for utilities as
may be required by the respective utilities involved.

 

(f)            The Earnest Money shall be paid to Seller at Closing and
Purchaser shall be entitled to a credit against the Purchase Price in the amount
thereof.

 

(g)           All utility charges that are not separately metered to tenants
shall be prorated to the Closing Date and Seller shall obtain a final billing
therefor and pay any amounts owing therein for the period prior to the Closing
Date and Purchaser shall pay any amounts owing for the period on and after the
Closing Date.  To the extent that utility bills cannot be handled in the
foregoing manner, they shall be prorated as of the Closing Date based on the
most recent bills available and reprorated when such final bills become known.

 

(h)           With respect to any matters not addressed by the provisions set
forth above in this Section 15, Seller and Purchaser shall prorate as of the
Closing Date such other items as are customarily prorated in a purchase and sale
of the type contemplated hereunder.  Seller and Purchaser shall each reasonably
cooperate with the other in connection with any and all prorations and
post-Closing reconciliations provided for herein.

 

(i)            Each of the provisions of this Section 15 shall survive the
Closing until the later of (i) one (1) year after the date of Closing or
(ii) three (3) months after the issuance of the final tax bill for the year in
which the Closing occurs.

 

Not less than two (2) Business Days prior to the Closing, Escrow Agent shall
prepare and deliver to Seller and Purchaser, subject to all the terms and
provisions of this Agreement, a closing statement setting forth, inter alia, the
closing adjustments and material monetary terms of the transaction contemplated
hereby as of the Closing Date.  Seller and Purchaser shall cooperate to timely
provide the Escrow Agent with the information necessary to prepare and deliver
such closing statement.

 

16.                               CLOSING COSTS.

 

Seller shall pay (a) recording fees customarily paid by sellers, and the cost to
record any releases required to clear title to the Property to the extent
required of Seller in accordance with Section 8 hereof, (b) Seller’s attorneys’
fees, (c) one-half of all escrow closing

 

16

--------------------------------------------------------------------------------


 

fees and costs, (d) documentary transfer tax (including those imposed by the
state, city, county and/or other governmental unit) or other tax imposed on the
transfer of the Property, (e) the base premium for Purchaser’s Extended Coverage
Owner Policy of Title Insurance (the “Owner’s Policy”) in the amount of the
Purchase Price (the “Base Policy Amount”), (f) the cost of any endorsements to
the Owner’s Policy that Seller elects or is required to obtain in order to cure
title exceptions in accordance with Section 8(a) of this Agreement, and (g) the
commission, if any, due Broker (hereinafter defined).  Purchaser shall pay:
(i) the cost of any mortgagee’s title insurance policy and any endorsements
thereto, and any endorsements to the Owner’s Policy other than endorsements that
Seller elects or is required to obtain pursuant to the foregoing sentence,
(ii) the costs of any update to the Survey that Purchaser obtains of the
Property, (iii) all fees and costs associated with the Assumption,
(iv) Purchaser’s attorneys’ fees, (v) one-half of all escrow closing fees and
costs and (vi) the fees, costs and expenses of any reports or inspections or
other due diligence commissioned by Purchaser in connection with the transaction
contemplated by this Agreement.

 

17.                               POSSESSION.

 

Possession of the Property shall be delivered to Purchaser at Closing, free and
clear of all liens and claims other than Permitted Exceptions and the rights of
the tenants identified on the Rent Roll and of the parties to the Contracts set
forth on Exhibit C that have not been terminated pursuant to Section 9(d) of
this Agreement.  Seller shall also deliver to Purchaser on the Closing Date all
keys and access cards to, and combinations to locks and other security devices
located at, the Property, to the extent applicable.  From and after the Approval
Date, and continuing to and following the Closing, Seller shall cooperate with
Purchaser and shall cause its property manager (to the extent required of it in
the management agreement) to cooperate with Purchaser to accomplish a
professional transition of management of the Property to Purchaser and its
property manager(s).

 

18.                               DEFAULT.

 

(a)                                  If Purchaser defaults hereunder, this
Agreement shall terminate (a “Purchaser Default Termination”) and Seller shall
retain the Earnest Money and any interest thereon as liquidated damages in full
settlement of all claims against Purchaser (with the exception of claims against
Purchaser related to obligations which are expressly intended to survive the
termination of this Agreement).  The parties agree that the amount of actual
damages that Seller would suffer if the Closing fails to occur as a result of
Purchaser’s default hereunder would be extremely difficult to determine and have
agreed, after specific negotiation, that the amount of the Earnest Money is a
reasonable estimate of Seller’s damages and is intended to constitute a fixed
amount of liquidated damages in lieu of other remedies available to Seller and
is not intended to constitute a penalty.  The provisions of this
Section 18(a) shall survive the Closing.

 

17

--------------------------------------------------------------------------------


 

PURCHASER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THIS SECTION 18(a) AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE
TO BE BOUND BY ITS TERMS.

 

PURCHASER:

 

SELLER:

 

 

(Initials)

 

(Initials)

 

(b)                                 If Seller defaults hereunder prior to
Closing, or if prior to Closing it is determined that the representations and
warranties set forth in this Agreement shall not be true and correct in all
material respects on the Date of Agreement and as of the Closing Date, then
Purchaser’s sole remedy shall be either:

 

(i)            to terminate this Agreement by written notice to Seller, in which
event the Earnest Money shall be returned to Purchaser and Seller shall
reimburse Purchaser for its actual documented out-of-pocket expenses incurred in
connection with its efforts to acquire the Property (including but not limited
to title and survey expenses, third-party report expenses, non-refundable
deposits made with the Existing Lenders, and attorneys’ fees) in an amount not
to exceed $100,000; or

 

(ii)           to bring an action against Seller to seek specific performance of
Seller’s obligations hereunder within sixty (60) days following the earlier of
(x) the scheduled Closing Date or (y) the date of Seller’s breach.

 

Notwithstanding anything to the contrary contained in this Agreement, if
Purchaser has actual knowledge that Seller has defaulted in any respect under
this Agreement prior to the Closing Date and nonetheless proceeds to Closing,
then same shall be deemed to be a waiver by Purchaser of any further right to
make a claim arising out of such default.

 

If the Closing occurs, in no event shall Seller be liable for any special,
punitive, speculative or consequential damages, nor shall Seller’s liability
under any representation, warranty, certification, covenant, agreement,
proration, reproration, obligation or indemnity made hereunder or under any of
the Closing Documents or otherwise in connection with the transactions
contemplated herein exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in
the aggregate (the “Seller’s Maximum Liability”).

 

None of Seller’s members, managers, officers, agents or employees shall have any
personal liability of any kind or nature or by reason of any matter or thing
whatsoever under, in connection with, arising out of or in any way related to
this Agreement, the Closing Documents or the transactions contemplated herein,
and Purchaser waives for itself and for anyone who may claim by, through or
under Purchaser any and all rights to sue or recover on account of any such
alleged personal liability.

 

19.                               NOTICES.

 

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give under this Agreement shall be in writing and
shall be deemed

 

18

--------------------------------------------------------------------------------


 

to have been properly given if (i) hand delivered (effective upon delivery) or
(ii) sent by a nationally recognized overnight delivery service (effective one
(1) business day after delivery to such courier for overnight service) in each
case, prepaid and addressed in accordance with Line 10 or Line 11 (as
applicable) of the Summary Statement or to such other or additional addresses as
either party might designate by written notice to the other party.  Any notices
given by the attorneys for the parties shall be deemed effective as if given by
such party.

 

20.                               BROKERS/CONSULTANTS.

 

Each of Seller and Purchaser represents and warrants to the other that it has
not dealt with any brokers, finders or agents with respect to the transaction
contemplated hereby other than APARTMENT REALTY ADVISORS (the “Broker”).  Seller
shall be responsible to pay any commission due Broker with respect to this
Agreement pursuant to a separate written agreement between Seller and Broker. 
Each party agrees to indemnify, defend and hold harmless the other party, its
successors, assigns and agents, from and against the payment of any commission,
compensation, loss, damages, costs, and expenses (including without limitation
attorneys’ fees and costs) incurred in connection with, or arising out of,
claims for any broker’s, agent’s or finder’s fees of any person claiming by or
through such party.  The obligations of Seller and Purchaser under this
Section 20 shall survive the Closing and the termination of this Agreement.

 

21.                               “AS IS” SALE

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN
AND IN THE CLOSING DOCUMENTS, PURCHASER ACKNOWLEDGES AND AGREES THAT IT WILL BE
PURCHASING THE PROPERTY BASED SOLELY UPON ITS INSPECTIONS AND INVESTIGATIONS OF
THE PROPERTY, AND THAT PURCHASER WILL BE PURCHASING THE PROPERTY “AS IS” AND
“WITH ALL FAULTS”, BASED UPON THE CONDITION OF THE PROPERTY AS OF THE DATE OF
AGREEMENT, ORDINARY WEAR AND TEAR AND LOSS BY FIRE OR OTHER CASUALTY OR
CONDEMNATION EXCEPTED AND THAT SELLER MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, IN RESPECT OF THE PROPERTY.  WITHOUT LIMITING THE FOREGOING,
PURCHASER ACKNOWLEDGES THAT, EXCEPT AS MAY OTHERWISE BE SPECIFICALLY SET FORTH
ELSEWHERE IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, NEITHER SELLER NOR ITS
CONSULTANTS, REPRESENTATIVES OR AGENTS HAS MADE ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND UPON WHICH PURCHASER IS RELYING AS TO ANY MATTERS
CONCERNING THE PROPERTY, INCLUDING BUT NOT LIMITED TO: (I) THE CONDITION OF THE
LAND OR ANY IMPROVEMENTS COMPRISING THE PROPERTY; (II) THE EXISTENCE OR
NON-EXISTENCE OF ANY POLLUTANT, TOXIC WASTE AND/OR ANY HAZARDOUS MATERIALS OR
SUBSTANCES; (III) ECONOMIC PROJECTIONS OR MARKET STUDIES CONCERNING THE
PROPERTY, OR THE INCOME TO BE DERIVED FROM THE PROPERTY; (IV) ANY DEVELOPMENT
RIGHTS, TAXES, BONDS, COVENANTS, CONDITIONS AND RESTRICTIONS AFFECTING THE
PROPERTY; (V) THE NATURE

 

19

--------------------------------------------------------------------------------


 

AND EXTENT OF ANY RIGHT OF WAY, LEASE, LIEN, ENCUMBRANCE, LICENSE, RESERVATION
OR OTHER TITLE MATTER; (VI) WATER OR WATER RIGHTS, TOPOGRAPHY, GEOLOGY,
DRAINAGE, SOIL OR SUBSOIL OF THE PROPERTY; (VII) THE UTILITIES SERVING THE
PROPERTY; (VIII) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER MAY ELECT TO CONDUCT THEREON; OR (IX) THE COMPLIANCE OF THE
PROPERTY WITH ANY ZONING, ENVIRONMENTAL, BUILDING OR OTHER LAWS, RULES OR
REGULATIONS AFFECTING THE PROPERTY.  SELLER MAKES NO REPRESENTATION OR WARRANTY
THAT THE PROPERTY COMPLIES WITH THE AMERICANS WITH DISABILITIES ACT OR ANY FIRE
CODE OR BUILDING CODE.  EXCEPT FOR ANY CLAIMS RESULTING FROM THE BREACH OF THE
EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN AND IN THE
CLOSING DOCUMENTS, PURCHASER HEREBY RELEASES SELLER FROM ANY AND ALL LIABILITY
IN CONNECTION WITH ANY CLAIMS THAT PURCHASER MAY HAVE AGAINST SELLER, AND
PURCHASER HEREBY AGREES NOT TO ASSERT ANY CLAIMS FOR CONTRIBUTION, COST RECOVERY
OR OTHERWISE, AGAINST SELLER RELATING DIRECTLY OR INDIRECTLY TO THE EXISTENCE OF
ASBESTOS OR HAZARDOUS MATERIALS OR SUBSTANCES ON, OR ENVIRONMENTAL CONDITIONS
OF, THE PROPERTY, WHETHER KNOWN OR UNKNOWN.  AS USED HEREIN, THE TERMS
“HAZARDOUS SUBSTANCES” AND “HAZARDOUS MATERIALS OR SUBSTANCES” MEAN
(I) HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, HAZARDOUS CONSTITUENTS, TOXIC
SUBSTANCES OR RELATED MATERIALS, WHETHER SOLIDS, LIQUIDS OR GASES, INCLUDING BUT
NOT LIMITED TO SUBSTANCES DEFINED AS “HAZARDOUS WASTES,” “HAZARDOUS SUBSTANCES,”
“TOXIC SUBSTANCES,” “POLLUTANTS,” “CONTAMINANTS,” “RADIOACTIVE MATERIALS,” OR
OTHER SIMILAR DESIGNATIONS IN, OR OTHERWISE SUBJECT TO REGULATION UNDER, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED, 42 U.S.C. §9601 ET SEQ.; THE TOXIC SUBSTANCE CONTROL ACT, 15 U.S.C.
§2601 ET SEQ.; THE HAZARDOUS MATERIALS TRANSPORTATION ACT, 49 U.S.C. §1802; THE
RESOURCE CONSERVATION AND RECOVERY ACT, 42 U.S.C. §9601. ET SEQ.; THE CLEAN
WATER ACT, 33 U.S.C. §1251; THE SAFE DRINKING WATER ACT, 42 U.S.C. §300F ET
SEQ.; THE CLEAN AIR ACT, 42 U.S.C. §7401 ET SEQ.; AND IN ANY PERMITS, LICENSES,
APPROVALS, PLANS, RULES, REGULATIONS OR ORDINANCES ADOPTED, OR OTHER CRITERIA
AND GUIDELINES PROMULGATED PURSUANT TO THE PRECEDING LAWS OR OTHER SIMILAR
FEDERAL, STATE OR LOCAL LAWS, REGULATIONS, RULES OR ORDINANCE NOW OR HEREAFTER
IN EFFECT RELATING TO ENVIRONMENTAL MATTERS (COLLECTIVELY, “ENVIRONMENTAL
LAWS”); AND (II) ANY OTHER SUBSTANCES, CONSTITUENTS OR WASTES SUBJECT TO ANY
APPLICABLE FEDERAL, STATE OR LOCAL LAW, REGULATION OR ORDINANCE, INCLUDING ANY
ENVIRONMENTAL LAW, NOW OR HEREAFTER IN EFFECT, INCLUDING BUT NOT LIMITED TO
(A) PETROLEUM, (B) REFINED PETROLEUM PRODUCTS, (C) WASTE OIL, (D) WASTE AVIATION
OR MOTOR VEHICLE FUEL, (E) MOLD AND (F) ASBESTOS.  PURCHASER ACKNOWLEDGES THAT,
HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY, EXCEPT FOR THE
REPRESENTATIONS, WARRANTIES AND

 

20

--------------------------------------------------------------------------------


 

COVENANTS OF PURCHASER SET FORTH IN THIS AGREEMENT, PURCHASER IS RELYING SOLELY
ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR
TO BE PROVIDED BY SELLER.  PURCHASER FURTHER ACKNOWLEDGES THAT THE INFORMATION
PROVIDED AND TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A
VARIETY OF SOURCES, AND THAT SELLER (X) HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND (Y) MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION, EXCEPT
AS PROVIDED HEREIN.  THE PROVISIONS OF THIS SECTION 21 SHALL SURVIVE THE CLOSING
DATE.  PURCHASER’S FOREGOING RELEASE OF CLAIMS AGAINST SELLER RELATING DIRECTLY
OR INDIRECTLY TO THE EXISTENCE OF HAZARDOUS MATERIALS OR SUBSTANCES AT, ON,
UNDER OR NEAR THE PROPERTY, AND/OR TO THE ENVIRONMENTAL CONDITION OF THE
PROPERTY, IS INTENDED TO INCLUDE ANY UNKNOWN OR UNSUSPECTED CLAIMS RELATING TO
SUCH MATTERS.  PURCHASER HEREBY ACKNOWLEDGES THAT SUCH WAIVER AND RELEASE IS
MADE WITH THE ADVICE OF COUNSEL AND WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE
CONSEQUENCES AND EFFECTS OF SUCH RELEASE.

 

Purchaser’s Initials          

 

22.                               ASSIGNMENT.

 

Purchaser shall not have the right to assign this Agreement or any interest
herein without the express written consent of Seller.  Notwithstanding the
foregoing, provided that Purchaser notifies Seller in writing in sufficient time
to allow the Closing to occur without delay or unreasonable burden, Purchaser
may assign this Agreement, without the necessity of obtaining consent from
Seller to such assignment, to an entity in which Purchaser or its shareholders
have an interest.

 

23.                               MISCELLANEOUS.

 

(a)           Time is of the essence of each provision of this Agreement.

 

(b)           This Agreement and all provisions hereof shall extend to, be
obligatory upon and inure to the benefit of the respective heirs, legatees,
successors and permitted assigns of the parties hereto.

 

(c)           Except as provided herein, this Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby.

 

(d)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.

 

(e)           If any of the provisions of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be deemed invalid
or unenforceable, the remainder of this Agreement and the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable shall not be affected thereby.

 

21

--------------------------------------------------------------------------------


 

(f)            This Agreement and any document or instrument executed pursuant
hereto may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument.

 

(g)           If either party institutes a legal action against the other
relating to this Agreement or any default hereunder, the unsuccessful party to
such action will reimburse the successful party for the reasonable expenses of
prosecuting or defending such action, including without limitation attorneys’
fees and disbursements and court costs.  The obligations under this
Section 23(h) shall survive the Closing or earlier termination of this
Agreement.

 

(h)           This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that the Agreement may
have been prepared primarily by counsel for one of the parties, it being
recognized that both Purchaser and Seller have contributed substantially and
materially to the preparation of this Agreement.

 

(i)            The term “Business Day” shall mean any day other than a Saturday,
a Sunday, or a legal holiday on which banks located in Miami, Florida are not
open for business.

 

(j)            If, under the terms of this Agreement and the calculation of the
time periods provided for herein, the Approval Date, the Closing Date or any
other date to be determined under this Agreement should fall on a day which is
not a Business Day, then such date shall be extended to the next Business Day.

 

(k)           A facsimile, scanned or photocopy signature on this Agreement, any
amendment hereto, any Closing Document or any notice delivered hereunder shall
have the same legal effect as an original signature.

 

(l)            The parties shall keep the terms of this Agreement confidential
and shall not disclose such terms to any other parties without the other party’s
prior written consent, which consent shall be in each party’s sole discretion;
provided, however, that each party may, without obtaining such prior written
consent, make such disclosures as may be required by applicable laws or
agreements by which such party is bound, and to each such party’s managers,
members, officers, lenders, employees, investors, attorneys, accountants,
appraisers, insurance advisors, consultants and similar third party
professionals.

 

(m)          Each of Seller and Purchaser state that they are not acting,
directly or indirectly for, or on behalf of, any person, group, entity or nation
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any law that is enforced or
administered by the Office of Foreign Assets Control, and is not engaging in
this transaction, directly or indirectly, on behalf of, or instigating or
facilitating this transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation.

 

(n)           Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found

 

22

--------------------------------------------------------------------------------


 

in buildings in Florida. Additional information regarding radon and radon
testing may be obtained from the County Public Health Unit.

 

(o)           Neither this Agreement nor any memorandum or short form thereof
shall be recorded by either party hereto.  The provisions of this
Section 23(o) shall survive the termination of this Agreement.

 

[Signature Page Follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

PURCHASER:

 

 

 

GRAND PEAKS PROPERTIES, INC., a
Colorado corporation

 

 

 

 

 

 

 

By:

/s/ Luke Simpson

 

 

Luke Simpson

 

 

Chief Executive Officer

 

 

 

 

SELLER:

 

 

 

ADVENIR@MARGATE, LLC, a Florida limited liability company

 

 

 

 

By:

ADVENIR@MARGATE GP, LLC, a Florida limited liability company, its Managing
Member

 

 

 

 

 

By:

ADVENIR, INC., a Florida corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ W. Taylor Rismiller

 

 

 

 

W. Taylor Rismiller

 

 

 

 

Vice President

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

A PORTION OF PARCEL A, LEMON TREE LAKE, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 82, PAGE 16, OF THE PUBLIC RECORDS OF BROWARD COUNTY,
FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

ALL THAT PORTION OF PARCEL A, LYING NORTH OF THE NORTH LINE OF THAT CERTAIN
EASEMENT FOR DRAINAGE, UTILITIES AND INGRESS AND EGRESS AS RECORDED IN OFFICIAL
RECORDS BOOK 4507, PAGE 685, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA,
AND AS SHOWN ON SAID PLAT OF LEMON TREE LAKE.

 

SAID LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA.

 

LESS AND EXCEPT:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL A; THENCE SOUTH 00º 10 MINUTES
40 SECONDS EAST ALONG THE EAST LINE OF SAID PARCEL A; A DISTANCE OF 465.24 FEET;
THENCE NORTH 80º 30 MINUTES 00 SECONDS WEST A DISTANCE OF 301.06 FEET; THENCE
SOUTH 66º 00 MINUTES 00 SECONDS WEST, A DISTANCE OF 119.97 FEET; THENCE NORTH
02º 12 MINUTES 41 SECONDS WEST, A DISTANCE OF 388.38 FEET; THENCE NORTH 41º 45
MINUTES 33 SECONDS EAST, A DISTANCE OF 100.76 FEET; THENCE NORTH 89º 49 MINUTES
20 SECONDS EAST ALONG THE NORTH LINE OF SAID PARCEL A, A DISTANCE OF 352.97 FEET
TO THE POINT OF BEGINNING.

 

ALSO LESS AND EXCEPT:

 

BEGINNING AT THE INTERSECTION OF THE WESTERLY LINE OF SAID PARCEL “A” AND THE
NORTHERLY LINE OF SAID CERTAIN EASEMENT AS RECORDED IN OFFICIAL RECORDS
BOOK 4507, PAGE 685, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA; THENCE N
88º 44’ 58” E, ALONG SAID NORTHERLY LINE A DISTANCE OF 438.84 FEET; THENCE N 00º
18’ 38” W, A DISTANCE OF 504.71 FEET; THENCE N 27º 28’ 37” W, A DISTANCE OF
121.37 FEET; THENCE N 21º 00’ 00” E, A DISTANCE OF 133.91 FEET; THENCE N 90º 00’
00” W, A DISTANCE OF 427.99 FEET TO A POINT LYING ON THE WESTERLY LINE OF SAID
PARCEL “A”; THENCE S 00º 00’ 00” W, ALONG THE WESTERLY LINE A DISTANCE OF 746.97
FEET TO THE POINT OF BEGINNING.

 

FURTHER LESS AND EXCEPT:

 

A PORTION OF PARCEL A, LEMON TREE LAKE, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 82, PAGE 16, OF THE PUBLIC RECORDS OF

 

A-1

--------------------------------------------------------------------------------


 

BROWARD COUNTY, FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL A, THENCE SOUTH 00º 10 MINUTES
40 SECONDS EAST, ALONG THE EAST LINE OF SAID PARCEL A, A DISTANCE OF 469 FEET
MORE OR LESS; THENCE WESTERLY THE FOLLOWING DISTANCES ALONG THE WATERS EDGE (AS
OF 3/19/86 10:00 A.M. ELEVATION = 7.00) 97 FEET MORE OR LESS, 60 FEET MORE OR
LESS, 56 FEET MORE OR LESS, 91 FEET MORE OR LESS, 110 FEET MORE OR LESS; THENCE
NORTH 02º 12 MINUTES 41 SECONDS WEST ALONG A LINE OF 80.05 FEET EAST OF AND
PARALLEL WITH AS MEASURED AT RIGHT ANGLES TO THE WEST LINE OF SAID PARCEL A, A
DISTANCE OF 397 FEET MORE OR LESS; THENCE NORTH 41º 45 MINUTES 33 SECONDS EAST A
DISTANCE OF 100.76 FEET; THENCE NORTH 89º 49 MINUTES 20 SECONDS EAST, A DISTANCE
OF 352.97 FEET TO THE POINT OF BEGINNING.

 

THE ABOVE REFERENCED PROPERTY IS ALSO DESCRIBED AS FOLLOWS:

 

A PORTION OF PARCEL A, LEMON TREE LAKE, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 82, PAGE 16, OF THE PUBLIC RECORDS OF BROWARD COUNTY,
FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

ALL THAT PORTION OF PARCEL A, LYING NORTH OF THE NORTH LINE OF THAT CERTAIN
EASEMENT FOR DRAINAGE, UTILITIES AND INGRESS AND EGRESS AS RECORDED IN OFFICIAL
RECORDS BOOK 4507, PAGE 685, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA,
AND AS SHOWN ON SAID PLAT OF LEMON TREE LAKE.

 

SAID LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA.

 

LESS AND EXCEPT:

 

BEGINNING AT THE INTERSECTION OF THE WESTERLY LINE OF SAID PARCEL “A” AND THE
NORTHERLY LINE OF SAID CERTAIN EASEMENT AS RECORDED IN OFFICIAL RECORDS
BOOK 4507, PAGE 685, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA; THENCE N
88º 44’ 58” E, ALONG SAID NORTHERLY LINE A DISTANCE OF 438.84 FEET; THENCE N 00º
18’ 38” W, A DISTANCE OF 504.71 FEET; THENCE N 27º 28’ 37” W, A DISTANCE OF
121.37 FEET; THENCE N 21º 00’ 00” E, A DISTANCE OF 133.91 FEET; THENCE N 90º 00’
00” W, A DISTANCE OF 427.99 FEET TO A POINT LYING ON THE WESTERLY LINE OF SAID
PARCEL “A”; THENCE S 00º 00’ 00” W, ALONG THE WESTERLY LINE A DISTANCE OF 746.97
FEET TO THE POINT OF BEGINNING.

 

ALSO LESS AND EXCEPT:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL A, THENCE SOUTH 00 DEGREES 10
MINUTES 40 SECONDS EAST, ALONG THE EAST LINE OF SAID PARCEL A, A DISTANCE OF 469
FEET MORE OR LESS; THENCE WESTERLY THE FOLLOWING

 

A-2

--------------------------------------------------------------------------------


 

DISTANCES ALONG THE WATERS EDGE (AS OF 3/19/86 10:00 A.M. ELEVATION =7.00) 97
FEET MORE OR LESS, 60 FEET MORE OR LESS, 56 FEET MORE OR LESS, 91 FEET MORE OR
LESS, 110 FEET MORE OR LESS; THENCE NORTH 02 DEGREES 12 MINUTES 41 SECONDS WEST
ALONG A LINE 80.05 FEET EAST OF AND PARALLEL WITH AS MEASURED AT RIGHT ANGLES TO
THE WEST LINE OF SAID PARCEL A, A DISTANCE OF 397 FEET MORE OR LESS; THENCE
NORTH 41 DEGREES 45 MINUTES 33 SECONDS EAST A DISTANCE OF 100.76 FEET; THENCE
NORTH 89 DEGREES 49 MINUTES 20 SECONDS EAST, A DISTANCE OF 352.97 FEET TO THE
POINT OF BEGINNING.  TOGETHER WITH A NON-EXCLUSIVE EASEMENT FOR RECREATIONAL
USES AS GRANTED BY THAT CERTAIN EASEMENT RECORDED IN OFFICIAL RECORDS BOOK 5827,
PAGE 916.

 

TOGETHER WITH A NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS FOR PURPOSE OF
INSTALLATION AND MAINTENANCE OF DRAINAGE FACILITIES RECORDED IN OFFICIAL RECORDS
BOOK 5668, PAGE 968.

 

SAID LANDS SITUATE, LYING AND BEING IN BROWARD COUNTY, FLORIDA.

 

A-3

--------------------------------------------------------------------------------